DETAILED ACTION

Election/Restrictions
	It is noted that claim 7 was inadvertently indicated as withdrawn from further consideration in the Non-Final Rejection mailed October 16, 2020. Claim 7 was previously examined on the merits and held rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyren in said Non-Final Rejection. Currently, claims 4, 5, 8, 9, and 18-20 are withdrawn from further consideration. The remainder of the instant Office Action is drawn to claims 1-3, 6, 7, and 10-17.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“photographing device” in claims 1-3, 6, 7, and 10-17, 
 “communication interface configured to receive an image capture by the photographing device” in claims 1-3, 6, 7, and 10-17, 
“input interface configured to receive, from a user, a target selection command for selecting the targets from the extracted objects” in claims 2, 3, and 16
“distance measuring sensor configured to measure distances between the weapon and the targets” in claims 7 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 10-13, and 17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lyren (2016/0377381).
In reference to claim 1, Lyren discloses a remote weapon control device for controlling a weapon having a photographing device, the remote weapon control device comprising: 
a communication interface configured to receive an image captured by the photographing device (paragraphs 46 and 48 make clear that an image captured by a photographing device is wirelessly transmitted to another electronic device, e.g., a handheld portable electronic device, a central server, a computer, etc.);
a processor configured to:
extract objects from the image (paragraph 49, line 11 on, makes clear that a computer extracts objects from the image(s); also see paragraph 43); 
identify targets from the objects (paragraph 49, line 11 on, makes clear that objects can be identified as targets; also see paragraph 43); 
determine an order of the targets for shooting (paragraph 59, “The target recommender…prioritizes targets…assigns each user one or more targets”; paragraph 58 states that target recommendations may include instructions, such as fire upon target; paragraph 101-103 provide a shooting order determination example); and 
generate a shooting control signal for controlling the weapon to shoot the targets in the determined order (paragraph 95 makes clear that the actions, e.g., “fire weapon”, of the target recommender can be automatically executed; thus, a target recommendation to fire upon one target and then another may be automatically executed, e.g., by pointing the weapon at the first target and then at a second target, which would require a signal(s) to the weapon; paragraph 255 makes clear that a weapon may be signaled to automatically fire based on instructions; consider the example set forth in paragraph 84, but where the second target is also given a “fire” instruction, and where the target recommender instructions are carried out automatically as disclosed in paragraph 95);
wherein the photographing device is located at a location different from a location of the remote weapon control device (paragraph 50 makes clear that the various electronic devices, including the photographing device, may be differently located; it is noted that claim 1 does NOT positively require the “photographing device”).
In reference to claim 2, Lyren discloses the claimed invention (paragraph 49, “user interface…select an object).
In reference to claim 6, Lyren discloses the claimed invention (paragraph 60, target recommendation system notifies an electronic of device that a user is aiming at a friendly, and thus, does not extract the friendly as a target).
In reference to claim 7, Lyren discloses the claimed invention (paragraph 64 and 65 make clear that target recommendation may be based on distance; paragraph 78; paragraph 136, “rangefinder”).
In reference to claim 10, Lyren discloses the claimed invention (paragraph 136, “rangefinder”; the reference time is the time that it takes for the rangefinder to provide distance data; paragraph 78 teaches prioritizing targets close to far)
In reference to claims 11 and 12, Lyren discloses the claimed invention (paragraph 40 implicitly discloses a “node display” as claimed, with virtual images or virtual objects as the “nodes”; reference coordinates and relative coordinates must be relied upon to place the virtual images or virtual objects in the correct locations in the field of view; the end of paragraph 40 and paragraph 56 make clear that virtual images/objects may be made to appear as the real life objects would, e.g., a real life 
In reference to claim 13, Lyren discloses the claimed invention (paragraph 95, automatic photography of a target is disclosed).
In reference to claim 17, Lyren discloses the claimed invention (paragraphs 114-117).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lyren.
In reference to claim 14, Lyren discloses the claimed invention, except for wherein the weapon is mounted on a movable body, and wherein the control signal generator outputs a movable body control signal for controlling a movement of the movable body such that at least one of the targets is included in the image. It is noted that Lyren discloses that the weapon is supported and moved by a human operator. However, the examiner takes Official Notice that it is well known to utilize a motorized mount to support and move a weapon to a firing orientation, in lieu of a human operator, and that it is known to provide said motorized mount with control signals from a control signal generator to effect movement of the mount, in order to provide mechanized 
In reference to claim 15, Lyren makes obvious the claimed invention (as set forth above in the reference to claim 13).
In reference to claim 16, Lyren discloses the claimed invention, except for wherein the communication interface transmits the shooting control signal to the weapon in response to a shooting authorization command being input to the input interface. However, the examiner takes Official Notice that it is known to require a shooting authorization command via a user input, prior to providing a shooting control signal to a weapon, in order to ensure that the weapon is aimed at an appropriate target prior to firing and/or safe to fire. Thus, it would have been obvious to a person of ordinary skill in the art to modify Lyren such that the communication interface transmits the shooting control signal to the weapon in response to a shooting authorization command being input to the input interface, in order to ensure that the weapon is aimed at an appropriate target prior to firing and/or safe to fire.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lyren in view of Lenner et al. (2006/0005447).
.


Response to Arguments
Applicant's arguments filed January 15, 2021, have been fully considered but they are not persuasive. Specifically, Applicant’s attention is drawn to paragraphs 49 and 50, esp. 50, which disclose that the various electronic devices of Lyren, including the photographing device and remote weapon control device, may be located remotely from one another. Thus, it is clear that Lyren discloses the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bockmon (2019/0137219), Panas (2020/0166309), Suk (2020/0124381), Varga (2015/0345907), Venema (2014/0251123), Deaett et al. (6072889), Stewart (2003/0140775), and Heo et al. (2018/0080739).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GABRIEL J. KLEIN

Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641